Exhibit 10.2
 
SECOND AMENDMENT TO AMENDED AND RESTATED
 
CHANGE IN CONTROL SEVERANCE AGREEMENT
 
This Second Amendment (this “Amendment”) is made and entered into as of March 2,
2011 (the “Effective Date”), by and between Marten Transport, Ltd., a Delaware
corporation, (the “Company”), located at 129 Marten Street, Mondovi, Wisconsin
54755 and                               , an individual residing
at                                            (the “Executive”).
 
RECITALS
 
WHEREAS, the Company and the Executive entered into an Amended and Restated
Change in Control Severance Agreement, dated as of August 13, 2007, as amended
by the First Amendment to Amended and Restated Change in Control Severance
Agreement, dated as of February 26, 2009 (the “Severance Agreement”);
 
WHEREAS, pursuant to the Severance Agreement, the Company agreed to pay or
reimburse the Executive for tax liability incurred in connection with certain
benefits (“Tax Gross-Ups”); and
 
WHEREAS, the parties desire to amend the Severance Agreement to eliminate all
Tax Gross-Ups.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Executive’s continued employment with the Company and
benefits to the Executive under the Severance Agreement, the Severance Agreement
is hereby amended as follows:
 
Amendments.
 
A.           Section 2 of the Severance Agreement is hereby amended to delete
subsection (e) in its entirety.
 
B.           Section 3 of the Severance Agreement is hereby deleted in its
entirety and replaced with the following:
 
“3.             RESERVED”
 
No Other Amendment and Definitions.  Except as set forth herein, the Severance
Agreement shall remain in full force and effect in accordance with its
terms.  All capitalized terms that are not defined herein shall be as defined in
the Severance Agreement.
Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement.  Facsimile execution and delivery of this
Amendment shall be legal, valid and binding execution and delivery for all
purposes.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 
MARTEN TRANSPORT, LTD.
 
EXECUTIVE
           
By:  ___________________________
 
_______________________________
Randolph L. Marten
Chief Executive Officer
 
[NAME]
     



 


 